DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/13/2022 has been entered.
Applicants' arguments, filed 05/11/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103—Previous
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5-7, 10-13, 15 remain rejected under 35 U.S.C. 103 as being unpatentable over Rege et al., (US 2015/0305993, cited in IDS).

	Rege et al. teaches oral care compositions comprising “zinc phosphate, wherein zinc phosphate is added to the dentifrice or mouthwash as a preformed salt; as well as a method of making and using the same” (Abstract).
	The compositions are taught to be useful for treating dental erosion by administration to the oral cavity, as per claim 15 (see p. 3, para. [0063]); p. 9, para. [0105]; see also claim 29 at p. 10).
Rege et al. teaches a specific embodiment of a dentifrice (orally acceptable vehicle) comprising 1% or 2% zinc phosphate, 5% arginine (basic amino acid), 0.2% xanthan gum, 0.65% CMC-7 (carboxymethyl cellulose) (p. 7, Example 1, Table 1). This embodiment further comprises 0.32% sodium fluoride to provide 1450 ppm (a fluoride ion source), as per claims 7 and 13; an alkali metal phosphate salt, i.e. 3.5% sodium phosphate dibasic, as per claims 11 and 13; an addition source of zinc ion, i.e. 1% zinc citrate, as per claim 12; 8.0% silica abrasive, as per claim 13.
	Here the combination of xanthan gum and carboxymethyl cellulose is 0.85, with a ratio of xanthan gum to carboxymethyl cellulose of 0.3 or ~1:3.25, which is very close to the claimed 0.1% to 0.7% and 1:4 to about 1:7 ratio. Because the prior art teaches an overlapping concentration of “thickening agents in an amount of about 0.5% to about 5.0%” (p. 6, para. [0082]) it would have been obvious to modify compositions with xanthan gum and carboxymethyl cellulose falling within the claimed concentration and ratio ranges.  
Regardless, it appears that the prior art concentration/ratio is close enough to the claimed concentration/ratio to expect the same properties, establishing a prima facie case of obviousness. MPEP 2144.05 states that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.“Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).”

Response to Arguments
Applicant argues, “the required range is now 1:4.5 (xanthan gum: CMCM) meaning that the Applicant’s ratio requires nearly 40% more CMC than what was described by Rege (relative to xanthan gum)” (p. 7).
However, no evidence has been presented demonstrating an advantage over the previous ratio, let alone the ratio provided by the prior art.  
Further, the amended ratio of xanthan gum to carboxymethyl cellulose continues to fall within the scope of the prior art in regard to possible combinations of xanthan gum and carboxymethyl cellulose. Again, the prior art teaches a concentration of “thickening agents in an amount of about 0.5% to about 5.0% by weight of the total compositions” [0.1%xanthan + 0.45%cmc = 0.55%total] (p. 6, para. [0082]). The 0.2% xanthan gum and 0.65% CMC-7 shown in the prior art appear close enough to the claimed concentration ranges to expect the same properties.  No evidence has been presented demonstrating otherwise.
It should also be noted here that the prior art embodiment provides values (above) for xanthan gum and carboxymethyl cellulose falling within suitable ranges disclosed by Applicant in the instant Specification.  The instant Specification states that xanthan gum may be “present at amount of 0.01% to 0.5%” (see p. 2, line 1), and carboxymethyl cellulose can be “present in an amount of 0.3% to 0.7%” [emphasis added] (Id., lines 3-4). 


Nonstatutory Obvious-type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Previous
Claims 1, 2, 5-7, 10-13, 15 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,154,948. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim compositions comprising zinc phosphate, xanthan gum or carboxymethyl cellulose, a basic amino acid, and an orally acceptable vehicle.
Applicant argues that this patent does not claim a basic amino acid or a thickening system.  The Examiner disagrees.  L-arginine is specifically recited in claim 14.  Claim 15 recites “one or more of . . . (g) 0.1-12 wt% xanthan gum . . . (i) 0.2-1,5% carboxymethylcellulose (CMC).

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612